Title: To Thomas Jefferson from La Blancherie, 25 March 1788
From: La Blancherie, Mammès Claude Pahin de
To: Jefferson, Thomas



Monsieur
Paris 25 mars 1788.

J’eus l’honneur de vous écrire dernierement pour savoir si vous voudriez bien vous charger de faire passer un pacquet qui m’avait été remis, à M. franklin. J’ai trouvé une occasion pour le lui faire parvenir avec la Collection des feuilles de cette année dont je lui fais l’hommage. L’Etablissement, l’ayant eu pour juge et ayant obtenu son approbation publique; J’ai pensé que vous ne trouveriez pas mauvais que je lui en fisse passer la suite sous votre adresse. Dans le cas où cela serait indiscret, je vous prie de m’en faire donner avis et j’userai d’une autre voye. Il m’est venu dernièrement d’Angleterre des titres de Livres nouveaux, parmi lesquels j’en trouve un Sur la Virginie ayant pour auteur Son Excellence Monsieur Jefferson. Si, comme je le suppose, vous êtes cet Auteur, Je Supplie votre Excellence de vouloir bien me confier pour quelques instans un exemplaire de cet ouvrage afin que j’en fasse rendre Compte dans la feuille. Je serai Charmé d’avoir Cette occasion de vous rendre un hommage public. Permettez encore que je vous prie de me faire savoir si vous avez reçû de M. Adams une réponse relative à ce qu’il doit à l’Etablissement de la Correspondance. Les Nouvelles d’Angleterre m’apprennent qu’il part bientôt pour l’Amérique. Il serait plus commode pour nous de terminer pendant qu’il  est dans nos contrées. Je puis lui faire présenter Son engagement à Londres et faire tirer une lettre de Change sur lui, moyen que plusieurs associés m’ont déjà indiqué. Etant obligé de rendre mes Comptes pour les Années passées, je serais répréhensible du déficit qu’on remarquerait à l’article de M. Adams, car il ne pourrait être attribué qu’à mon insouciance pour réclamer la bagatelle dont il est redevable.
Je Suis avec Respect Monsieur Votre très humble et très Obéissant Serviteur,

La Blancherie

